Per Curiam,
It was not error to reject the offer of evidence contained in the first and second specification's. If we concede that it was dangerous to run a train of gravel cars by pushing them with the locomotive, at the place in question, it was a danger well known to the deceased. He had been in the employ of the company for some time, and was working at the spot when the accident occurred. He had seen several trains daily passing and repassing in this manner. When he entered upon his employment, he took the risk of that employment. The danger of being run down by one of these gravel trains, whilst at his work, was constantly before him, and there is no room for an allegation that he did not know it. No elaboration could make this any clearer, and authorities, upon a principle of law so well settled, are not needed.
Judgment affirmed. J. C. S.